                                                                     FILED
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                               Norfolk Division


CMS INDUSTRIAL SUPPLY, INC.                                   CLERK, U.S. DISTRICT COURT
                                                                     NORFOLK, VA

                   Plaintiff,

        V.                                               CIVIL NO. 2:19cv324


6&S SUPPLY, LLC, et al.,

                   Defendants.


                                    ORDER


        This matter comes before the court on Defendant Wayne Side's

Motion to Dismiss for Lack of Personal Jurisdiction ("Motion"),

ECF No. 58,       and Memorandum in      Support, ECF No. 59, filed on

August 6, 2019.         Plaintiff GMS    Industrial Supply,     Inc. ("GMS")

filed a Memorandum in Opposition on August 20, 2019. ECF No. 66.

Side filed a Reply on August 26, 2019. ECF No. 68. Side requested

a hearing on the Motion. ECF No. 71.

        On September 12, 2019, this court referred the Motion to

United States Magistrate Judge Robert J. Krask, pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure      72(b),    to   conduct   hearings,   including     evidentiary

hearings, if necessary, and to submit to the undersigned district

judge        proposed    findings   of     fact,    if     applicable,        and

recommendations for the disposition of the Motion. ECF No. 73.
     The Magistrate        Judge filed the Report and Recommendation

("R&R") on November 14, 2019. ECF No. 90. The Magistrate Judge

recommended that Side's Motion be granted. R&R at 1. By copy of

the R&R, the parties were advised of their right to file written

objections   to   the      findings    and        recommendations            made   by    the

Magistrate Judge. See id. at 22. On November 29, 2019, CMS filed

Objections to the R&R. ECF No. 91. Side filed an Opposition to

GMS's Objections on December 13, 2019. ECF No. 92.

     The court, having reviewed the record in its entirety and

having examined GMS's Objections and made ^ novo findings with

respect thereto, does ADOPT AND APPROVE IN E*ULL the findings and

recommendations      set    forth     in     the     R&R      of   the     United    States


Magistrate   Judge,     filed    on    November           14,      2019,     ECF    No.   90.

Accordingly, Side's Motion, ECF No. 58, is GRANTED. Side's Request

for Hearing, ECF No. 71, is DENIED because a hearing is unnecessary

to resolve the Motion.


     The Clerk is DIRECTED to enter judgment for Defendant Wayne

Side in accordance with this Order. The Clerk is further DIRECTED


to send a copy of this Order to the parties.

     IT IS SO ORDERED.
                                                          M
                                           Rebecca Beach Smith
                                           Senior United States District Judge
                                REBECCA BEACH           SMITH
                                SENIOR UNITED STATES DISTRICT JUDGE




January j ^ , 2020
